UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-4852



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JAMES E. GOODE,

                                              Defendant - Appellant.


Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (2:06-cr-00262)


Submitted:   January 17, 2008             Decided:   January 23, 2008


Before TRAXLER, SHEDD, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Carl J. Roncaglione, Jr., Charleston, West Virginia, for Appellant.
Charles T. Miller, United States Attorney, Lisa G. Johnston,
Assistant United States Attorney, Huntington, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           James    E.   Goode   pled     guilty    to   receipt    of   child

pornography in violation of 18 U.S.C. § 2252(a)(2) (2000), and was

sentenced to the mandatory minimum term of five years imprisonment.

The court also imposed a ten-year term of supervised release.              See

18 U.S.C.A. § 3583(k) (West Supp. 2007).                 Goode appeals his

sentence on the ground that the advisory guideline range was

incorrectly calculated.     We affirm.

           The district court adopted the guideline calculation set

out in the presentence report, overruling Goode’s objections and

finding that the guideline range would have been 37-46 months, but

was increased to the statutory minimum term of 60 months under U.S.

Sentencing Guidelines Manual § 5G1.1(b) (2002).*             Goode does not

dispute that he was subject to the 60-month minimum term or that

the guideline range was 60 months pursuant to § 5G1.2(b).                   He

contends   that    the   court   should    have    applied   USSG    §   2G2.4

(possession of child pornography) instead of § 2G2.2 (trafficking

in child pornography), and erred in making an enhancement for

distribution under subsection (b)(2)(E).           Both issues pertain only

to the initial computation of the guideline range before the

application of § 5G1.1(b).       We conclude that the district court

correctly determined that Goode’s guideline range was 60 months and



     *
      Goode’s offense was committed in October 2003.     The 2002
Guidelines Manual was applied to avoid ex post facto issues.

                                   - 2 -
sentenced him accordingly.

           We therefore affirm the sentence imposed by the district

court.   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                           AFFIRMED




                               - 3 -